Exhibit 10.1

 



SHARE EXCHANGE AGREEMENT

This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of May 13, 2019, is
by and among TimefireVR, Inc., a Nevada corporation (the “Parent”), Red Cat
Propware, Inc. a Nevada corporation (the “Company”), and the shareholders of the
Company (each a “Shareholder” and collectively the “Shareholders”). Each of the
parties to this Agreement is individually referred to herein as a “Party” and
collectively as the “Parties.”

BACKGROUND

 

The Company has (i) 5,833,134 shares of common stock, par value $0.001 per share
(the “Company Shares”) outstanding; and (ii) outstanding rights to receive a
total of $530,000 worth of Tokens, exercisable and when the Company prices and
closes a securities token offering (the “Token Rights” and together with the
Company Shares, the “Company Securities”), all of which are held by the
Shareholders. The Shareholders have agreed to transfer the Company Shares in
exchange for an aggregate of eighty-three and three tenths 83.3% percent (the
“Intended Percentage”) of the newly issued shares of common stock (“Parent
Common Stock”), par value $0.001 per share, of the Parent (the “Parent Stock”).

Parent is unable to issue all of the Parent Stock and shall issue: (i)
236,000,000 shares of Parent Common Stock to Shareholder Jeffrey M. Thompson in
exchange for 63,466 Company Shares held by Mr. Thompson; and (ii) 2,169,068.0554
shares of Series A Preferred Stock having rights and preferences substantially
as set forth in Exhibit A annexed hereto (the “Interim Preferred”), pro rata, to
each Shareholder (including Mr. Thompson, in exchange for his remaining Company
Shares). The Interim Preferred shall be convertible into such number of shares
of Parent Common Stock as shall equal the difference between the number of
shares of Parent Common Stock issued at Closing and the number of shares of
Parent Common Stock that is required to be issued in order for the Shareholders,
in the aggregate, to receive the Intended Percentage of Parent Common Stock, on
a fully-diluted basis. The Interim Preferred shall vote as a class with the
Parent Common Stock on all matters requiring a vote of Parent Common stock, on
an as converted basis. Any Shareholder who would, as a result of the
transactions contemplated herein, receive five (5%) or greater of the issued and
outstanding Parent Common Stock (a “5% Owner”) shall have the right to elect to
receive Interim Preferred in lieu of Parent Stock at Closing for such excess
amount.

Prior to execution of this Agreement all outstanding Series A Preferred Stock
(the “Old Series A”) of the Company shall be immediately cancelled and redeemed
for $10. The Board of Directors of the Company shall invalidate any and all
actions heretofore authorized or approved upon the vote of the Old Series A of
the Company.

On or prior to the Closing pursuant to Exchange Agreements in form and substance
satisfactory to Company, all: (i) classes of preferred stock of Parent, other
than the Interim Preferred and Series B Convertible Preferred Stock (the “Series
B”); (ii) all notes or other indebtedness of the Parent; and (iii) all
outstanding warrants, options, or other rights to receive or purchase common
stock in the Parent, except as listed on Exhibit A-1, shall be converted into
the right to receive 4,212,645.28 shares of Series B and subject to the
conditions set forth in such Exchange Agreements. All such preferred stock
tendered for exchange shall be terminated prior to the Closing and Parent shall
file a Withdrawal of Designation thereof with the Nevada Secretary of State.

Immediately following the Closing, the Board of Directors and a majority of the
Shareholders of the Parent shall take action on written consent: (A) approving
the reverse split of the capital stock of the Company in an amount for 1:1 to
1:1,000 as shall be determined by the Board of Directors of Parent; (B) changing
of name of the Parent to Red Cat Propware Holdings, Inc. or similar name as
determined by the Board of Directors of Parent; and (C) adopting the Amended and
Restated Articles of Incorporation of the Parent. In the alternative, the Board
of Directors may, in its discretion, call a special meeting of the Shareholders
to be held on notice to the Shareholders and submit the foregoing actions for
approval of the Shareholders (the “Shareholder Approvals”).

The exchange of Company Shares for Parent Stock is intended to constitute a
reorganization within the meaning of the Internal Revenue Code of 1986, as
amended (the “Code”), or such other tax free reorganization or restructuring
provisions as may be available under the Code.

The Board of Directors of each of the Parent and the Company has determined that
it is desirable to affect this plan of reorganization and share exchange.

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:

ARTICLE I
Exchange of Shares

SECTION 1.01. (a) Exchange by the Shareholders. At the Closing (as defined in
Section 1.02), the Shareholders shall sell, transfer, convey, assign and deliver
to the Parent all of the Company Shares free and clear of all Liens in exchange
for an aggregate of two hundred thirty six million (236,000,000) shares of
Parent Stock, and 2,169,068.0554 shares of Interim Preferred, as set forth on
Schedule 1.01, attached hereto. Attached as Schedule 1.01 is a list of each
Shareholder, the number of shares of Company Securities owned by each
Shareholder and the number of shares of Parent Common Stock and Interim
Preferred to be issued to each Shareholder at the Closing.

SECTION 1.02. Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place at such
location to be determined by the Company and Parent, commencing upon the
satisfaction or waiver of all conditions and obligations of the Parties to
consummate the Transactions contemplated hereby (other than conditions and
obligations with respect to the actions that the respective Parties will take at
Closing) or such other date and time as the Parties may mutually determine (the
“Closing Date”).

 

ARTICLE II
Representations and Warranties of the Shareholders

Each Shareholder individually, hereby represents and warrants to the Parent, as
follows:

SECTION 2.01. Good Title. The Shareholder is the record and beneficial owner,
and has good and marketable title to its Company Shares, with the right and
authority to sell and deliver such Company Shares to Parent as provided herein.
Upon registering of the Parent as the new owner of such Company Shares in the
share register of the Company, the Parent will receive good title to such
Company Shares, free and clear of all liens, security interests, pledges,
equities and claims of any kind, voting trusts, shareholder agreements and other
encumbrances (collectively, “Liens”).

SECTION 2.02. Power and Authority. All acts required to be taken by the
Shareholder to enter into this Agreement and to carry out the Transactions have
been properly taken. This Agreement constitutes a legal, valid and binding
obligation of the Shareholder, enforceable against such Shareholder in
accordance with the terms hereof.

SECTION 2.03. No Conflicts. The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of his obligations hereunder
in accordance with the terms hereof: (i) will not require the consent of any
third party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to such Shareholder; and (iii) will not violate or
breach any contractual obligation to which such Shareholder is a party.

SECTION 2.04. No Finder’s Fee. The Shareholder has not created any obligation
for any finder’s, investment banker’s or broker’s fee in connection with the
Transactions that the Company or the Parent will be responsible for.

SECTION 2.05. Purchase Entirely for Own Account. The Parent Stock proposed to be
acquired by the Shareholder hereunder will be acquired for investment for his
own account, and not with a view to the resale or distribution of any part
thereof, and the Shareholder has no present intention of selling or otherwise
distributing the Parent Stock, except in compliance with applicable securities
laws.

SECTION 2.06. Available Information. The Shareholder has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Parent. The Shareholder understands
that his investment in the Parent Stock involves a high degree of risk. The
Shareholder has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Parent Common Stock and Series A Preferred Stock. The
Shareholder has had the opportunity to review the reports Parent has filed with
the SEC at www.SEC.gov/EDGAR.

SECTION 2.07. Non-Registration. The Shareholder understands that the Parent
Stock has not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Shareholder’s representations as expressed herein.

SECTION 2.08. Restricted Securities. The Shareholder understands that the shares
of Parent Stock are characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
Shareholder pursuant hereto, the Parent Stock would be acquired in a transaction
not involving a public offering. The Shareholder further acknowledges that if
the Parent Stock is issued to the Shareholder in accordance with the provisions
of this Agreement, such Parent Stock may not be resold without registration
under the Securities Act or the existence of an exemption therefrom. The
Shareholder represents that it is familiar with Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.

SECTION 2.09. Legends. It is understood that the Parent Stock will bear the
following legend or another legend that is similar to the following:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL,
IN A FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

SECTION 2.10. Accredited Investor. The Shareholder is an “accredited investor”
within the meaning of Rule 501 under the Securities Act and the Shareholder was
not organized for the specific purpose of acquiring the Parent Stock.

SECTION 2.11. Shareholder Acknowledgment. Each of the Shareholders acknowledges
that he or she has read the representations and warranties of the Company set
forth in Article III herein and such representations and warranties are, to the
best of his or her knowledge, true and correct as of the date hereof.

ARTICLE III
Representations and Warranties of the Company

The Company represents and warrants to the Parent, which representations and
warranties and true and correct as of the date hereof and will be true and
correct as of the Closing Date, except as set forth in the disclosure schedules
provided in connection herewith (the “Company Disclosure Schedules”), as
follows:

SECTION 3.01. Organization, Standing and Power. The Company is duly incorporated
or organized, validly existing and in good standing under the laws of the State
of Nevada and has the corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Company, a material adverse
effect on the ability of the Company to perform its obligations under this
Agreement or on the ability of the Company to consummate the Transactions (a
“Company Material Adverse Effect”). The Company is duly qualified to do business
in each jurisdiction where the nature of its business or its ownership or
leasing of its properties make such qualification necessary, except where the
failure to so qualify would not reasonably be expected to have a Company
Material Adverse Effect. The Company has delivered to the Parent true and
complete copies of the certificate of incorporation of the Company, as amended
to the date of this Agreement (as so amended, the “Company Charter Documents”).
The Company has no direct or indirect subsidiaries.

SECTION 3.02. Capital Structure. The authorized share capital of the Company
consists of: (i) one hundred million (100,000,000) shares of common stock, of
which 5,833,134 shares or issued and outstanding; (ii) ten million (10,000,000)
shares of preferred stock, none of which are designated or issued; and (iii)
$530,000 in Token Rights, with no tokens having been issued or sold. No shares
or other voting securities of the Company are issued, reserved for issuance or
outstanding. All outstanding Company Securities are duly authorized, validly
issued, fully paid and non-assessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the applicable
corporate laws of its state of incorporation, the Company Charter Documents or
any Contract (as defined in Section 3.04) to which the Company is a party or
otherwise bound. There are no bonds, debentures, notes or other indebtedness of
the Company outstanding whether or not such instruments have the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of Company Securities may vote (“Voting Company
Debt”). As of the date of this Agreement, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Company is a party or by
which the Company is bound (i) obligating the Company to issue, deliver or sell,
or cause to be issued, delivered or sold, additional shares or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any shares or capital stock or other equity interest in, the Company or any
Voting Company Debt, (ii) obligating the Company to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the shares or capital stock of the
Company. All of the outstanding shares of Company Securities were issued in
compliance with applicable Laws. None of the shares of Company Securities were
issued in violation of any agreement, arrangement or commitment to which the
Company is a party or is subject to or in violation of any preemptive or similar
rights of any person or entity.

SECTION 3.03. Authority; Execution and Delivery; Enforceability. The Company has
all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the Transactions. When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency and similar laws of general
applicability as to which the Company is subject.

SECTION 3.04. No Conflicts; Consents.

(a) The execution and delivery by the Company of this Agreement does not, and
the consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under any provision of (i) the Company
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
“Contract”) to which the Company is a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.04(b), any material judgment, order or decree
(“Judgment”) or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.

(b) No material consent, approval, license, permit, order or authorization
(“Consent”) of, or registration, declaration or filing with, or permit from, any
Governmental Entity is required to be obtained or made by or with respect to the
Company in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions.

SECTION 3.05. Taxes.

(a) The Company has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect. All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect. There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.

(b) If applicable, the Company has established an adequate reserve reflected on
its financial statements for all Taxes payable by the Company (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements. No deficiency with respect to any Taxes has been proposed,
asserted or assessed against the Company, and no requests for waivers of the
time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.

(c) For purposes of this Agreement:

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

SECTION 3.06. Benefit Plans. The Company does not have or maintain any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, share ownership, share purchase, share
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of the Company (collectively, “Company Benefit
Plans”). As of the date of this Agreement there are no severance or termination
agreements or arrangements between the Company and any current or former
employee, officer or director of the Company, nor does the Company have any
general severance plan or policy.

SECTION 3.07. Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition),
inquiry, or investigation pending or threatened in writing against or affecting
the Company, or any of its properties before or by any court, arbitrator,
governmental or administrative agency, regulatory authority (federal, state,
county, local or foreign), stock market, stock exchange or trading facility
(“Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or the Parent Stock or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Company Material Adverse Effect. Neither
the Company nor any director or officer thereof (in his or her capacity as
such), is or has been the subject of any Action involving a claim or violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty.

SECTION 3.08. Compliance with Applicable Laws. The Company is in compliance with
all applicable Laws, including those relating to occupational health and safety
and the environment, except for instances of noncompliance that, individually
and in the aggregate, have not had and would not reasonably be expected to have
a Company Material Adverse Effect. This Section 3.08 does not relate to matters
with respect to Taxes, which are the subject of Section 3.05.

SECTION 3.09. Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.

SECTION 3.10. Contracts. Except as disclosed in the Company Disclosure Schedule,
there are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of the
Company and its subsidiaries taken as a whole. The Company is not in violation
of or in default under (nor does there exist any condition which upon the
passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Company
Material Adverse Effect.

SECTION 3.11. Title to Properties. The Company does not own any real property.
The Company has sufficient title to, or valid leasehold interests in, all of its
properties and assets used in the conduct of its businesses all of which are set
forth on the Company Disclosure Schedule. All such assets and properties, other
than assets and properties in which the Company has leasehold interests, are
free and clear of all Liens other than those Liens that, in the aggregate, do
not and will not materially interfere with the ability of the Company to conduct
business as currently conducted.

SECTION 3.12. Labor Relations. No labor dispute including any claims alleging
discrimination or sexual harassment exists or, to the knowledge of the Company,
is threatened with respect to any of the employees of the Company, which could
reasonably be expected to result in a Company Material Adverse Effect. None of
the Company’s or its subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such subsidiary, and neither
the Company nor any of its subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its subsidiaries are in
compliance with all Laws relating to employment and employment practices, terms
and conditions of employment and wages and hours, except where the failure to be
in compliance could not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.

SECTION 3.13. Insurance. The Company does not hold any insurance policy.

SECTION 3.14. Transactions With Affiliates and Employees. Except as set forth on
the Company Disclosure Schedule, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

SECTION 3.15. Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company
Charter Documents or the laws of its country and state of incorporation that is
or could become applicable to the Shareholders as a result of the Shareholders
and the Company fulfilling their obligations or exercising their rights under
this Agreement, including, without limitation, the issuance of the Parent Stock
and the Shareholders’ ownership of the Parent Stock.

SECTION 3.16. No Additional Agreements. The Company does not have any agreement
or understanding with any Shareholder with respect to the Transactions other
than as specified in this Agreement.

SECTION 3.17. Investment Company. The Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.18. Disclosure. All disclosure provided to the Parent regarding the
Company, its business and the Transactions, furnished by or on behalf of the
Company (including the Company’s representations and warranties set forth in
this Agreement) are true and correct and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

SECTION 3.19. Absence of Certain Changes or Events. Except in connection with
the Transactions and as disclosed in the Company Disclosure Schedule, since
inception, the Company has conducted its business only in the ordinary course,
and during such period there has not been:

(a) any change in the assets, liabilities, prospects, financial condition or
operating results of the Company, except changes in the ordinary course of
business that have not caused, in the aggregate, a Company Material Adverse
Effect;

(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Company Material Adverse Effect;

(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Company Material Adverse
Effect;

(e) any material change to a material Contract by which the Company or any of
its assets is bound or subject;

(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

(g) any resignation or termination of employment of any officer of the Company;

(h) any mortgage, pledge, transfer of a security interest in, or Lien, created
by the Company, with respect to any of its material properties or assets, except
Liens for taxes not yet due or payable and Liens that arise in the ordinary
course of business and does not materially impair the Company’s ownership or use
of such property or assets;

(i) any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

(j) any alteration of the Company’s method of accounting or the identity of its
auditors;

(k) any declaration or payment of dividend or distribution of cash or other
property to the Shareholders or any purchase, redemption or agreements to
purchase or redeem any Company Shares;

(l) any issuance of equity securities to any officer, director or affiliate; or

(m) any arrangement or commitment by the Company to do any of the things
described in this Section.

SECTION 3.20. Foreign Corrupt Practices. Neither the Company, nor, to the
Company’s knowledge, any director, officer, agent, employee or other person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

SECTION 3.21. Compliance. Neither the Company nor any subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any subsidiary under), nor has the Company or any subsidiary
received written notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) to the knowledge of its officers, directors, or
employees, is, has been, or has received any notice that it may be, in violation
of any Laws, including without limitation all foreign, federal, state and local
Laws relating to taxes, environmental protection, occupational health and
safety, product quality, aviation and aviation safety and safety and employment
and labor matters, except in each case as could not have or reasonably be
expected to result in a Company Material Adverse Effect.

SECTION 3.22. Regulatory Permits. The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described on the Company Disclosure Schedule, except
where the failure to possess such permits could not reasonably be expected to
result in a Company Material Adverse Effect (“Material Permits”), and neither
the Company nor any subsidiary has received any written notice of proceedings
relating to the revocation or modification of any Material Permit.

SECTION 3.23. Intellectual Property. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights necessary or required for use in
connection with their respective businesses and which the failure to so have
could have a Company Material Adverse Effect (collectively, the “Intellectual
Property Rights”). All Intellectual Property Rights are set forth on the Company
Disclosure Schedule. None of, and neither the Company nor any subsidiary has
received a written notice that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor any subsidiary has received a notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any person, except as could not have or reasonably be expected to not
have a Company Material Adverse Effect. All such Intellectual Property Rights
are enforceable and there is no existing infringement by another person of any
of the Intellectual Property Rights. The Company and its subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

SECTION 3.24. Office of Foreign Assets Control. Neither the Company nor any of
its Subsidiaries nor, to the Company’s knowledge, any director, officer, agent,
employee or affiliate of the Company is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

SECTION 3.25. Money Laundering. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
subsidiary, threatened.

SECTION 3.26. Guaranties. The Company is not a guarantor or otherwise is liable
for any liability or obligation (including indebtedness) of any other Person.

SECTION 3.27. Financial Statements. The financial statements of the Company (the
“Financial Statements”) that have been delivered to the Parent: (i) are in
accordance with the books and records of the Company and have been maintained in
accordance with good business practice; and (ii) fairly present, in all material
respects, the consolidated financial position of the Company as of the dates
presented therein and the results of operations, changes in financial positions
or cash flows, as the case may be, for the periods presented therein. The
Company does not have any contingent obligations, liability for taxes or other
outstanding obligations, including, without limitation, any off balance sheet
arrangements, that would have a Company Material Adverse Effect aggregate,
except as disclosed in the most recent Financial Statements furnished by the
Company to the Parent prior to the date hereof.

ARTICLE IV
Representations and Warranties of the Parent

The Parent represents and warrants as follows to the Shareholders and the
Company, which representations and warranties are true and correct as of the
date hereof and will be true and correct on the Closing Date, that, except as
set forth in the reports, schedules, forms, statements and other documents filed
by the Parent with the Securities and Exchange Commission (the “SEC”) and
publicly available prior to the date of the Agreement (the “Parent SEC
Documents”) or specifically referenced on a disclosure schedule which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein only to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules or to the extent that such qualification is
reasonably apparent:

SECTION 4.01. Organization, Standing and Power. The Parent is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”). The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect. The Parent has delivered to
the Company true and complete copies of the articles of incorporation of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Charter”), and the Bylaws of the Parent, as amended to the date of this
Agreement (as so amended, the “Parent Bylaws”).

SECTION 4.02. Subsidiaries; Equity Interests. Except as set forth in the Parent
SEC Documents, the Parent does not own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any person.

SECTION 4.03. Capital Structure. The authorized capital stock of the Parent
consists of five hundred million (500,000,000) shares of Parent Common Stock,
par value $0.001 per share, and ten million (10,000,000) shares of preferred
stock, par value $0.01 per share, of which (i) 235,460,470 shares of Parent
Common Stock are issued and outstanding; (ii) 2,200,000 shares of Interim
Preferred are authorized, of which 0 shares are issued and outstanding; (iii)
4,300,000 shares of Series B Preferred Stock are authorized of which
4,212,645.28 shares are issued and outstanding; and (iv) no shares of Parent
Common Stock or preferred stock are held by the Parent in its treasury.
Immediately prior to the Closing, (A) counsel to the Parent shall release the
signature pages it is holding in escrow under the Exchange Agreement which shall
cause all holders of outstanding derivative securities of the Company to receive
the Series B Preferred Stock, and (B) the Parent shall file with the Nevada
Secretary of State a Certificate of Withdrawal for all outstanding preferred
stock other than the Interim Preferred and the Series B. Any directors of the
Parent who may continue their service after the Closing shall be eligible for
such grants of awards under a Parent incentive plan (or any successor or
replacement plan adopted by the Board of Directors and approved by the
stockholders of the Parent) as the Compensation Committee or Board of Directors
of the Parent may from time to time determine following the Closing. Except as
set forth in the SEC Documents, no other shares of capital stock or other voting
securities of the Parent are reserved for issuance or outstanding. All
outstanding shares of the capital stock of the Parent are, and all such shares
that may be issued prior to the date hereof will be when issued, duly
authorized, validly issued, fully paid and non-assessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Nevada Revised Statutes, the Parent Charter, the Parent Bylaws or any
Contract to which the Parent is a party or otherwise bound. Except as set forth
in the SEC Documents, there are no bonds, debentures, notes or other
indebtedness of the Parent regardless of whether they have the right to vote (or
convertible into, or exchangeable for, securities having the right to vote), on
any matters on which holders of Parent Stock may vote (“Voting Parent Debt”).
Except as disclosed on Schedule 4.03, as of the date of this Agreement, there
are no options, warrants, rights, convertible or exchangeable securities,
“phantom” stock rights, stock appreciation rights, stock-based performance
units, commitments, Contracts, arrangements or undertakings of any kind to which
the Parent is a party or by which it is bound (i) obligating the Parent to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, the Parent or any Voting Parent Debt, (ii) obligating
the Parent to issue, grant, extend or enter into any such option, warrant, call,
right, security, commitment, Contract, arrangement or undertaking or (iii) that
give any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the
capital stock of the Parent. As of the date of this Agreement, there are no
outstanding contractual obligations of the Parent to repurchase, redeem or
otherwise acquire any shares of capital stock of the Parent. Other than as set
forth in the SEC Documents, the Parent is not a party to any agreement granting
any security holder of the Parent the right to cause the Parent to register
shares of the capital stock or other securities of the Parent held by such
security holder under the Securities Act, except as disclosed on Schedule 4.03.
A Waiver of Registration Rights is required as a condition of closing. The
stockholder list provided to the Company is a current stockholder list generated
by its stock transfer agent, and such list accurately reflects all of the issued
and outstanding shares of the Parent Stock as at the Closing.

SECTION 4.04. Authority; Execution and Delivery; Enforceability. The execution
and delivery by the Parent of this Agreement and the consummation by the Parent
of the Transactions have been duly authorized and approved by the Board of
Directors of the Parent and no other corporate proceedings on the part of the
Parent are necessary to authorize this Agreement and the Transactions. This
Agreement constitutes a legal, valid and binding obligation of the Parent,
enforceable against the Parent in accordance with the terms hereof.

SECTION 4.05. No Conflicts; Consents.

(a) The execution and delivery by the Parent of this Agreement, does not, and
the consummation of Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of the Parent under, any provision of
(i) the Parent Charter or Parent Bylaws, (ii) any material Contract to which the
Parent is a party or by which any of its properties or assets is bound or (iii)
subject to the filings and other matters referred to in Section 4.05(b), any
material Judgment or material Law applicable to the Parent or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.

(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
the Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of a Current Report on Form 8-K disclosing the Transactions
contemplated hereby, including all required exhibits thereto; (B) filings under
state “blue sky” laws, as each may be required in connection with this Agreement
and the Transactions; (C) the submission of the planned reverse split and the
name change of the Parent to FINRA; (D) the filing with the SEC of Schedule
14f-1 regarding the change in the Parent’s Board of Directors contemplated by
this Agreement; and (E) filings with the Nevada Secretary of State.

SECTION 4.06. SEC Documents; Undisclosed and Liabilities.

(a) The Parent has filed all Parent SEC Documents for the prior two years,
pursuant to Sections 13 and 15 of the Exchange Act, as applicable, except as
disclosed on Schedule 4.06.

(b) As of its respective filing date, each Parent SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Parent included in the Parent SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the U.S. generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Parent as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(c) Except as set forth in the Parent SEC Documents, the Parent has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of the Parent
or in the notes thereto. The Parent SEC Documents sets forth all financial and
contractual obligations and liabilities (including any obligations to issue
capital stock or other securities of the Parent) due after the date hereof. No
representation is made as to any liability to any Governmental Entity for
penalties arising under the Internal Revenue Code or state Laws.

SECTION 4.07. Information Supplied. None of the information supplied or to be
supplied by the Parent for inclusion or incorporation by reference in any Parent
SEC Document or report contains any untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
are made, not misleading.

SECTION 4.08. Absence of Certain Changes or Events. Except as disclosed in the
filed Parent SEC Documents or on Schedule 4.08, from the date of the most recent
audited financial statements included in the filed Parent SEC Documents to the
date of this Agreement, the Parent has conducted its business only in the
ordinary course, and during such period there has not been:

(a) any change in the assets, liabilities, prospects, financial condition or
operating results of the Parent from that reflected in the Parent SEC Documents,
except changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;

(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Parent Material Adverse Effect;

(c) any waiver or compromise by the Parent of a valuable right or of a material
debt owed to it;

(d) any satisfaction or discharge of any Lien, claim, or encumbrance or payment
of any obligation by the Parent, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Parent Material Adverse
Effect;

(e) any material change to a material Contract by which the Parent or any of its
assets is bound or subject, except for the waiver of compensation due Jonathan
Read;

(f) any mortgage, pledge, transfer of a security interest in, or Lien, created
by the Parent, with respect to any of its material properties or assets, except
Liens for taxes not yet due or payable and Liens that arise in the ordinary
course of business and do not materially impair the Parent’s ownership or use of
such property or assets;

(g) any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

(h) any declaration, setting aside or payment or other distribution in respect
of any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;

(i) any alteration of the Parent’s method of accounting or the identity of its
auditors;

(j) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Parent stock option plans, to Gary Smith under an
Exchange Agreement or 50 million Restricted Units issued to Jonathan Read; or

(k) any arrangement or commitment by the Parent to do any of the things
described in this Section 4.08.

SECTION 4.09. Taxes.

(a) Except as disclosed on Schedule 4.09(a), the Parent has timely filed, or has
caused to be timely filed on its behalf, all Tax Returns required to be filed by
it, and all such Tax Returns are true, complete and accurate, except to the
extent any failure to file, any delinquency in filing or any inaccuracies in any
filed Tax Returns, individually or in the aggregate, have not had and would not
reasonably be expected to have a Parent Material Adverse Effect. All Taxes shown
to be due on such Tax Returns, or otherwise owed, has been timely paid, except
to the extent that any failure to pay, individually or in the aggregate, has not
had and would not reasonably be expected to have a Parent Material Adverse
Effect. The Parent shall, prior to the Closing, file, or cause to be filed on
its behalf, all Tax Returns required to be filed by it under applicable Laws.

(b) The most recent financial statements contained in the Parent SEC Documents
did not reflect an adequate reserve for all Taxes payable by the Parent (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements. No deficiency with respect to any Taxes has
been proposed, asserted or assessed against the Parent, and no requests for
waivers of the time to assess any such Taxes are pending, except to the extent
any such deficiency or request for waiver, individually or in the aggregate, has
not had and would not reasonably be expected to have a Parent Material Adverse
Effect.

(c) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent. The Parent is not bound by any agreement
with respect to Taxes.

SECTION 4.10. Absence of Changes in Benefit Plans. From the date of the most
recent audited financial statements included in the Parent SEC Documents to the
date of this Agreement, there has not been any adoption or amendment in any
material respect by Parent of any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of Parent (collectively,
“Parent Benefit Plans”). Except as set forth in the Parent SEC Documents, as of
the date of this Agreement there are not any employment, consulting,
indemnification, severance or termination agreements or arrangements between the
Parent and any current or former employee, officer or director of the Parent,
nor does the Parent have any general severance plan or policy.

SECTION 4.11. ERISA Compliance; Excess Parachute Payments. The Parent does not,
and since its inception never has, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Parent Benefit
Plan for the benefit of any current or former employees, consultants, officers
or directors of Parent.

SECTION 4.12. Litigation. Except as disclosed in the Parent SEC Documents, there
is no Action which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or the Parent Stock or (ii) could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Parent Material Adverse Effect. Neither
the Parent nor any director or officer thereof (in his or her capacity as such),
is or has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty which relates to the Parent.

SECTION 4.13. Compliance with Applicable Laws. Except as disclosed in the Parent
SEC Documents, the Parent is in compliance with all applicable Laws, including
those relating to occupational health and safety, the environment, export
controls, trade sanctions and embargoes, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a Parent Material Adverse Effect. Except as set forth in the
Parent SEC Documents, the Parent has not received any written communication
during the past two years from a Governmental Entity that alleges that the
Parent is not in compliance in any material respect with any applicable Law. The
Parent is in compliance with all effective requirements of the Sarbanes-Oxley
Act of 2002, as amended, and the rules and regulations thereunder, that are
applicable to it, except where such noncompliance could not have or reasonably
be expected to result in a Parent Material Adverse Effect or as disclosed on
Schedule 4.13.

SECTION 4.14. Contracts. Except as disclosed in the Parent SEC Documents, there
are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of the
Parent taken as a whole. The Parent is not in violation of or in default under
(nor does there exist any condition which upon the passage of time or the giving
of notice would cause such a violation of or default under) any Contract to
which it is a party or by which it or any of its properties or assets is bound,
except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Parent Material Adverse Effect.
This Section 4.14 is qualified by Schedule 4.14.

SECTION 4.15. Title to Properties. The Parent has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which the Parent has leasehold interests, are free and clear of all Liens and
except for Liens that, in the aggregate, do not and will not materially
interfere with the ability of the Parent to conduct business as currently
conducted. Except as provided on Schedule 4.15,the Parent has complied in all
material respects with the terms of all material leases to which it is a party
and under which it is in occupancy, and all such leases are in full force and
effect. Except as provided on Schedule 4.15, the Parent enjoys peaceful and
undisturbed possession under all such material leases.

SECTION 4.16. Intellectual Property. The Parent owns, or is validly licensed or
otherwise has the right to use, all Intellectual Property Rights which are
material to the conduct of the business of the Parent taken as a whole. No
claims are pending or, to the knowledge of the Parent, threatened that the
Parent is infringing or otherwise adversely affecting the rights of any person
with regard to any Intellectual Property Right. To the knowledge of the Parent,
no person is infringing the rights of the Parent with respect to any
Intellectual Property Right.

SECTION 4.17. Labor Matters. There are no collective bargaining or other labor
union agreements to which the Parent is a party or by which it is bound. No
material labor dispute exists or, to the knowledge of the Parent, is imminent
with respect to any of the employees of the Parent.

SECTION 4.18. Transactions With Affiliates and Employees. Except as set forth in
the Parent SEC Documents or on Schedule 4.18, none of the officers or directors
of the Parent and, to the knowledge of the Parent, none of the employees of the
Parent is presently a party to any transaction with the Parent or any subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Parent, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

SECTION 4.19. Application of Takeover Protections. The Parent has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Parent’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Shareholders as a result of the Shareholders and the
Parent fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Parent Stock and
the Shareholders’ ownership of the Parent Stock.

SECTION 4.20. No Additional Agreements. The Parent does not have any agreement
or understanding with the Shareholders with respect to the Transactions other
than as specified in this Agreement.

SECTION 4.21. Investment Company. The Parent is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

SECTION 4.22. Disclosure. The Parent confirms that neither it nor any person
acting on its behalf has provided any Shareholder or its respective agents or
counsel with any information that the Parent believes constitutes material,
non-public information except insofar as the existence and terms of the proposed
Transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a Current Report on Form
8-K filed after the Closing. All disclosure provided to the Shareholders
regarding the Parent, its business and the transactions contemplated hereby,
furnished by or on behalf of the Parent (including the Parent’s representations
and warranties set forth in this Agreement) are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

SECTION 4.23. Certain Registration Matters. Except as specified in the Parent
SEC Documents or on Schedule 4.23, the Parent has not granted or agreed to grant
to any person any rights (including “piggy-back” registration rights) to have
any securities of the Parent registered with the SEC or any other governmental
authority that have not been satisfied.

SECTION 4.24. Listing and Maintenance Requirements. The Parent is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of the Parent Stock on the trading market on which the shares of Parent Common
Stock are currently listed or quoted. The issuance and sale of the shares of
Parent Stock under this Agreement does not contravene the rules and regulations
of the trading market on which the Parent Stock are currently listed or quoted.

SECTION 4.25. Parent Stock. Upon issue to the Shareholders, the Parent Stock
will be duly and validly issued, fully paid and non-assessable shares in the
capital of the Company.

SECTION 4.26. Office of Foreign Assets Control. Neither the Parent nor any of
its Subsidiaries nor, to the Parent’s knowledge, any director, officer, agent,
employee or affiliate of the Parent is currently subject to any U.S. sanctions
administered by OFAC.

SECTION 4.27. Money Laundering. The operations of the Parent and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Money
Laundering Laws, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Parent or
any subsidiary with respect to the Money Laundering Laws is pending or, to the
knowledge of the Parent or any subsidiary, threatened.

ARTICLE V
Deliveries

SECTION 5.01. Deliveries of the Shareholders.

(a) Concurrently herewith the Shareholders are delivering to the Parent this
Agreement executed by the Shareholders.

(b) At or prior to the Closing, the Shareholders shall deliver to the Parent:

(i) This Agreement, executed by the Shareholders.

(ii) This Agreement shall constitute a duly executed share transfer power for
transfer by the Shareholders of their Company Shares to the Parent (which
Agreement shall constitute a limited power of attorney in the Parent or any
officer thereof to effectuate any Share transfers as may be required under
applicable law, including, without limitation, recording such transfer in the
share registry maintained by the Company for such purpose).

SECTION 5.02. Deliveries of the Parent.

(a) Concurrently herewith, the Parent is delivering to the Shareholders and to
the Company, a copy of this Agreement executed by the Parent.

(b) Promptly following the Closing, the Parent shall deliver to the
Shareholders, certificates representing the new shares of Parent Stock and
Interim Stock issued to the Shareholders set forth on Exhibit C or evidence that
such securities were issued in book entry form, except as required by the Escrow
Agreement.

(c) The Exchange Agreements; resignations of all officer/directors, other than
Jonathan Read, who shall not resign as a director; and general releases executed
by all officers and directors of the Parent, including Mr. Read.

SECTION 5.03. Deliveries of the Company.

(a) Concurrently herewith, the Company is delivering to the Parent this
Agreement executed by the Company.

(b) At or prior to the Closing, the Company shall deliver to the Parent:

(i) a certificate from the Company, signed by its Secretary or Assistant
Secretary certifying that the attached copies of the Company’s Charter Documents
and resolutions of the Board of Directors of the Company approving this
Agreement and the Transactions, are all true, complete and correct and remain in
full force and effect; and

(ii) A shareholder list of holders of the Company’s Securities, certified by the
Company’s Chief Executive Officer.

ARTICLE VI
Conditions to Closing

SECTION 6.01. Shareholders and Company Conditions Precedent. The obligations of
the Shareholders and the Company to enter into and complete the Closing is
subject, at the option of the Shareholders and the Company, to the fulfillment
on or prior to the Closing Date of the following conditions.

(a) Representations and Covenants. The representations and warranties of the
Parent contained in this Agreement shall be true in all material respects on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date. The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing Date.
The Parent shall have delivered to the Shareholder and the Company, a
certificate, dated the Closing Date, to the foregoing effect.

(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Company or the Shareholders, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of the
Parent.

(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since December 31, 2018 which
has had or is reasonably likely to cause a Parent Material Adverse Effect,
except as disclosed in the Parent SEC Reports or in this Agreement.

(d) Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
capital stock of the Parent, on a fully-diluted basis, shall be as described in
the Parent SEC Documents, and as contemplated by this Agreement.

(e) SEC Reports. The Parent shall have filed all reports and other documents
required to be filed by Parent under the U.S. federal securities laws through
the Closing Date other than certain Form 8-Ks disclosed in this Agreement.

(f) OTC Markets. The Parent shall have maintained its status as a Company whose
common stock is available for quotation on the Pink Market maintained by OTC
Group, Inc., without reservation or limitation, and fully DTC FAST eligible, no
chills shall be in effect or threatened and Parent shall not have received any
notice that any reason shall exist as to why such status shall not continue
immediately following the Closing.

(g) Deliveries. The deliveries specified in Section 5.02 and in the preliminary
paragraphs hereto shall have been made by the Parent.

(h) No Suspensions of Trading in Parent Stock; Listing. Trading in the Parent
Common stock shall not have been suspended by the SEC or any trading market
(except for any suspensions of trading of not more than one trading day solely
to permit dissemination of material information regarding the Parent) at any
time since the date of execution of this Agreement, and the Parent Common Stock
shall have been at all times since such date listed for trading on a trading
market.

(i) Satisfactory Completion of Due Diligence. The Company and the Shareholders
shall have completed their legal, accounting and business due diligence of the
Parent and the results thereof shall be satisfactory to the Company and the
Shareholders in their sole and absolute discretion.

(j) Approvals. The Parent shall have received the Exchange Agreements fully
executed. The Interim Preferred and Series B Certificates of Designation shall
have been filed with the Nevada Secretary of State and counsel for the Parent
shall certify that it has released from escrow the signature pages to the
Exchange Agreements.

SECTION 6.02. Parent Conditions Precedent. The obligations of the Parent to
enter into and complete the Closing are subject, at the option of the Parent, to
the fulfillment on or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Parent in writing.

(a) Representations and Covenants. The representations and warranties of the
Shareholders and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date. The Shareholders and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Shareholders and the Company on or prior to the Closing Date. The Company
shall have delivered to the Parent a certificate, dated the Closing Date, to the
foregoing effect.

(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Parent, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Company.

(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since the date hereof which has
had or is reasonably likely to cause a Company Material Adverse Effect.

(d) Deliveries. The deliveries specified in Section 5.01 and Section 5.03 shall
have been made by the Shareholders and the Company, respectively.

(e) Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the Company, on a fully-diluted basis, shall be described in the Company
Disclosure Schedule.

(f) Satisfactory Completion of Due Diligence. The Parent shall have completed
its legal, accounting and business due diligence of the Company and the results
thereof shall be satisfactory to the Parent in its sole and absolute discretion.

(g) Approvals. The Parent shall have received the Exchange Agreements fully
executed. The Interim Preferred and the Series B Certificates of Designation
shall have been filed with the Nevada Secretary of State and counsel for the
Parent shall certify that it has released from escrow the signature pages to the
Exchange Agreements.

ARTICLE VII
Covenants

SECTION 7.01. Public Announcements. The Parent and the Company will consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press releases or other public statements with respect to the
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.

SECTION 7.02. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.

SECTION 7.03. Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

SECTION 7.04. Exclusivity. Each of the Parent and the Company shall not (and
shall not cause or permit any of their affiliates to) engage in any discussions
or negotiations with any person or take any action that would be inconsistent
with the Transactions and that has the effect of avoiding the Closing
contemplated hereby. Each of the Parent and the Company shall notify each other
immediately if any person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.

SECTION 7.05. Filing of 8-K and Press Release. The Parent shall file, no later
than four (4) business days of the Closing Date, a Current Report on Form 8-K
with the SEC disclosing the terms of this Agreement and other requisite
disclosure regarding the Transactions.

SECTION 7.06. Access. Each Party shall permit representatives of any other Party
to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents of or pertaining to such
Party.

SECTION 7.07. Preservation of Business. From the date of this Agreement until
the Closing Date, the Company shall operate only in the ordinary and usual
course of business consistent with their respective past practices, and shall
use reasonable commercial efforts to (a) preserve intact their respective
business organizations, (b) preserve the good will and advantageous
relationships with customers, suppliers, independent contractors, employees and
other persons material to the operation of their respective businesses, and (c)
not permit any action or omission that would cause any of their respective
representations or warranties contained herein to become inaccurate or any of
their respective covenants to be breached in any material respect.

SECTION 7.08. Company Financial Statements. The Company shall, not later than 45
days after execution of this Agreement, deliver to the Parent its opening
balance sheet audited by a PCAOB firm as well as pro forma financial statements
of the post-Transaction balance sheet of the Parent, on a consolidated basis,
and such additional information as is required for the Parent’s Current Reports
on Form 8-K required in connection with the Closing.

SECTION 7.09. Board of Directors. At Closing Date, the Parent shall have
increased the size of the Board of Directors to five (5) members, all directors
and officers other than Jonathan Read shall have resigned who shall appoint
Jeffrey Thompson plus up to three (3) new board member nominated by the Company,
who are reasonably acceptable to the Parent. Such appointment shall take effect
ten (10) days after the Parent’s mailing to its shareholders of an appropriate
Schedule 14f-1 with the SEC.

SECTION 7.10. Indemnification of Directors and Officers. The Charter and Bylaws
of Parent following the Closing Date will contain provisions with respect to
exculpation and indemnification. These provisions will provide for
indemnification of directors, officers, employees or agents of Parent to the
full extent permitted by Nevada law. Further, no amendment to the Parent’s
Articles of Incorporation may alter such indemnification provisions in a manner
that makes them less extensive than the provisions now in effect. Such
indemnification provisions shall not be amended, repealed or otherwise modified
for a period of six years after the Closing Date in any manner that would
adversely affect the rights thereunder of individuals who following the Closing
Date are directors, officers, employees or agents of Parent unless such
modification is required by Law. The Shareholders acknowledge this covenant and
agree to abide by it in all respects as shareholders of Parent.

ARTICLE VIII 

Miscellaneous

SECTION 8.01. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

If to the Parent, to:

TimefireVR, Inc.

7150 E. Camelback Rd. Ste. 444

Scottsdale, AZ 85251

Attn: Jonathan Read, CEO

 

With a copy to (which shall not constitute notice):

Nason Yeager Gerson Harris & Fumero, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, FL 33410

Attn: Michael D. Harris, Esq.

 

If to the Company, to:

Red Cat Propware, Inc.

Attn: Jeffrey Thompson, CEO

Cobian Plaza Office Building

1607 Ponce de Leon Ave, Suite 407

San Juan, PR 00909

 

With a copy to (which shall not constitute notice):

Laxague Law, Inc.

Attn: Joe Laxague, Esq.

1 East Liberty, Suite 600

Reno, NV 89501

 

If to the Shareholders at the addresses set forth in Exhibit A hereto.

SECTION 8.02. Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company, Parent and the Shareholders. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.

SECTION 8.03. Replacement of Securities. If any certificate or instrument
evidencing any Parent Stock is mutilated, lost, stolen or destroyed, the Parent
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Parent Stock. If a
replacement certificate or instrument evidencing any Parent Stock is requested
due to a mutilation thereof, the Parent may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

SECTION 8.04. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Shareholders, the Parent and the Company will be entitled to specific
performance under this Agreement. The Parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

SECTION 8.05. Limitation of Liability. Notwithstanding anything herein to the
contrary, each of the Parent and the Company acknowledge and agree that the
liability of the Shareholders arising directly or indirectly, under any
transaction document of any and every nature whatsoever shall be satisfied
solely out of the assets of the Shareholders, and that no trustee, officer,
other investment vehicle or any other affiliate of the Shareholders or any
investor, shareholder or holder of shares of beneficial interest of the
Shareholders shall be personally liable for any liabilities of the Shareholders.

SECTION 8.06. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

SECTION 8.07. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

SECTION 8.08. Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

SECTION 8.09. Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with the Company Disclosure Schedule and the Parent Disclosure
Schedule, (a) constitutes the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the Transactions and (b) are not intended to confer upon any person
other than the Parties any rights or remedies.

SECTION 8.10. Governing Law; Exclusive Jurisdiction. This Agreement, the legal
relations between the parties and any Action, whether contractual or
non-contractual, instituted by any party with respect to any matter arising
between the parties, including but not limited to matters arising under or in
connection with this Agreement, such as the negotiation, execution,
interpretation, coverage, scope, performance, breach, termination, validity, or
enforceability of this Agreement, shall be governed by and construed in
accordance with the internal laws of the State of Nevada without reference to
principles of conflicts of laws. The parties hereto hereby irrevocably submit to
the exclusive jurisdiction of the courts of the State of Nevada and the Federal
Courts of the United States of America located within Clark County, Nevada with
respect to any matter arising between the parties, and hereby waive, and agree
not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or thereof, that it is not subject thereto
or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such action or proceeding shall be heard and determined in such a Nevada State
or Federal court. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in any manner as may be permitted by applicable Law,
shall be valid and sufficient service thereof. With respect to any particular
action, suit or proceeding arising between the parties, including but not
limited to matters arising under or in connection with this Agreement, venue
shall lie solely in any Clark County or any Federal Court of the United States
of America sitting in the Clark County, Nevada.

SECTION 8.11. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.

 

The Parent:

By: /s/ Jonathan Read

Name: Jonathan Read

Title: Chief Executive Officer

The Company:

By: /s/ Jeffrey Thompson

Name: Jeffrey Thompson

Title: Chief Executive Officer

 

 

 